Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on March 14, 2022. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.

Response to Arguments
Applicant's arguments filed on February 21, 2022have been fully considered but are moot in the view of new ground of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10657136. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application substantially recite the limitations of claims of the cited U.S Patent No. 10657136. The claim merely omits or add certain limitations. Even though the claims omit/add some limitations, that does not change the scope of the invention and would perform same functionality.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding the claim 1, it recites defining one or more search granularity classes based on a subject matter of one or more received search requests, indexing one or more additional data records within a received synchronization data stream based on the one or more defined search granularity classes, and in response to the one or more defined search granularity classes comprising a plurality of data records that satisfy a search granularity size associated with the one or more search granularity classes, executing a search of the plurality of data records.
The claim recited the limitation of “defining one or more search granularity classes based on a subject matter of one or more received search requests” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can define search granularity class by calculating in mind. Therefore, the detecting limitation is a mental process. Similarly, the limitation “indexing one or more additional data records” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Indexing can be performed in human mind. Therefore, the detecting limitation is a mental process. Further, the limitation “in response to the one or more defined search granularity classes comprising a plurality of data records that satisfy a search granularity size associated with the one or more search granularity classes, executing a search of the plurality of data records” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, user can define search granularity as explained above in defining step, wherein user mind search the granularity class by reading with his/her eye or may using a physical aid (e.g. pen and paper). Hence, the limitation is a mental process. See MPEP 2106.04(a)(2) III, B, If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand.").   
The claim recites one additional element: received synchronization data stream based on the one or more defined search granularity classes. The receiving step as recited amounts to mere data gathering for use in the detection step, which is a form of insignificant extra-solution activity, (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving synchronization data no more than mere instructions to apply the exception using a generic computer component. The courts have recognized these functions as well‐understood, routine, and conventional as they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of performing a search on data records. The claim recites the additional limitations “responsive to receiving more than one search request during the data synchronization process, defining one or more search granularity classes for the more than one search requests based on a type of a respective search request” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The receiving  as recited amounts to mere data gathering for use in the defining step, which is a form of insignificant extra-solution activity, (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)) and defining search granularity class by calculating in mind.  Hence, the limitation can be performed in human mind which is a mental process. 

Claim 3 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim 3 recites the same abstract idea of performing a search on data records. The claim recites the limitations “generating a second synchronization data stream unit including at least a portion of the data records from the plurality of synchronization data streams, wherein the second synchronization data stream unit corresponds to a respective search granularity class associated with the identified search request and is associated with a search granularity size indicating a predefined number of the data records from the plurality of synchronization data streams to be included in the second synchronization data stream unit; determining whether the second synchronization data stream unit includes at least the predefined number of the data records indicated by the search granularity size of the respective search granularity class associated with the second synchronization data stream unit; and responsive to determining that the second synchronization data stream unit includes at least the predefined number of the data records indicated by the search granularity size of the respective search granularity class associated with the second synchronization data stream unit, performing a search on the data records included in the second synchronization data stream unit, based on the identified search request.” 
The limitation “determining whether the second synchronization data stream unit includes at least the predefined number of the data records indicated by the search granularity size of the respective search granularity class associated with the second synchronization data stream unit” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Further, limitation “responsive to determining that the second synchronization data stream unit includes at least the predefined number of the data records indicated by the search granularity size of the respective search granularity class associated with the second synchronization data stream unit, performing a search on the data records included in the second synchronization data stream unit, based on the identified search request” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind with or without physical aid. Hence, the limitation can be performed in human mind which is a mental process. 
The additional limitation “generating a second synchronization data stream unit including at least a portion of the data records from the plurality of synchronization data streams, wherein the second synchronization data stream unit corresponds to a respective search granularity class associated with the identified search request and is associated with a search granularity size indicating a predefined number of the data records from the plurality of synchronization data streams to be included in the second synchronization data stream unit” as recited amounts to mere data gathering for use in the detection step, which is a form of insignificant extra-solution activity, (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. Hence, the limitation can be performed in human mind which is a mental process.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of performing a search on data records. The claim recites the additional limitations “generating a hash-code map to manage the more than one received search requests” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as recited amounts to mere data gathering for use in the detection step, which is a form of insignificant extra-solution activity, Hence, the limitation can be performed in human mind which is a mental process.  

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of performing a search on data records. The claim recites the additional limitations “identifying one of the more than one search requests having a highest weight based on a weight matrix, such that a search based on the identified search request is performed at a first time” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind which is a mental process. 

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of performing a search on data records. The claim recites the limitations “initializing one or more synchronization data streams based on a weight matrix, wherein the weight matrix is based on a number of data records in the one or more synchronization data streams associated with one or more search granularity classes” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind which is a mental process. 

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of performing a search on data records. The claim recites the limitations “in response to determining that the search granularity class is of a search granularity integrity status or that the received search request is ready to be performed, executing a search of the plurality of data records” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind which is a mental process. 

As to claims 8-20, they have similar limitations as of claims 1-7 above. Hence, they are rejected under the same rational as of claims 1-7 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 10, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Branson (Patent No. : US 9438656 B2) in the view of Berkman (Pub. No. : US 20150026159 A1).

As to claim 1 Branson teaches a method for performing a search on data records from synchronization data streams, the method comprising: 
defining one or more search granularity classes based on one or more received search requests (Column 2 lines 30-42, Column 8 Line 16-21: buffer 260 contains data tuples received from a data source in stream computing application); 
indexing one or more additional data records within a received synchronization data stream based on the one or more defined search granularity classes (Fig. 4 & Column 8 Line 16-21 & Column 9 Line 3-7: buffer stores data tuples before triggering of the window); and 
in response to the one or more defined search granularity classes containing a plurality of data records that satisfy a threshold, executing a search of the plurality of data records (Column 9 Line 8-24: determining number of tuples in the buffer and if it meets the [threshold], processing the buffered tuples). 
Branson does not explicitly disclose but Berkman teaches subject matter of a granularity classes (paragraph [0013]: The granularity module also generates categorical tags for each of these finite elements, where the categorical tags assigned to each of the finite elements are based upon an analysis (defined by the set of expert system rules) of the contents of each of the finite elements. The categorical tag can include a standard classification) and search granularity size associated with the one or more search granularity classes (paragraph [0017]: granularity are defined initially by the rule sets that operate the granularity module. Levels of granularity also can be defined by defined by extracting metadata elements). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Branson by adding above limitation as taught by Berkman to quickly discover, interpret and analyze relationships within and between diverse digital resources with objectivity (Berkman, paragraph [0007]). 

As to claim 3 Branson together with Berkman teaches a method according to claim 1. Branson teaches for the one or more search granularity classes associated with an identified search request: generating a second synchronization data stream unit including at least a portion of the data records from the plurality of synchronization data streams, wherein the second synchronization data stream unit corresponds to a respective search granularity class associated with the identified search request and is associated with a search granularity size indicating a predefined number of the data records from the plurality of synchronization data streams to be included in the second synchronization data stream unit; determining whether the second synchronization data stream unit includes at least the predefined number of the data records indicated by the search granularity size of the respective search granularity class associated with the second synchronization data stream unit (Col. 9 Li. 25-28, new window created in buffer); and 
responsive to determining that the second synchronization data stream unit includes at least the predefined number of the data records indicated by the search granularity size of the respective search granularity class associated with the second synchronization data stream unit, performing a search on the data records included in the second synchronization data stream unit, based on the identified search request (Col. 9 Li. 28-32, trigger a window and expel tuples as before).

As to claim 7 Branson together with Berkman teaches a method according to claim 1. Branson teaches in response to determining that the search granularity class is of a search granularity integrity status or that the received search request is ready to be performed, executing a search of the plurality of data records (Fig. 4, time 1-5 & Col. 9 Li. 8-10,).

As to claims 8, 10, 14-15, and 17, they have similar limitations as of claims 1, 3 and 7 above. Hence, they are rejected under the same rational as of claims 1, 3 and 7 above.

Claims 2, 5-6, 9, 12-13, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Branson and Berkman in view of Yan et al (US 2011/0137942)

As to claim 2 all of the limitations of claim 1 have been addressed above. Branson and Berkman do not explicitly disclose but Yan teaches responsive to receiving more than one search request during the data synchronization process, defining one or more search granularity classes for the more than one search requests based on a type of a respective search request (paragraphs [0033], [0039]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Branson by adding above limitation as taught by Yan to improve query response time (Yan, paragraph [0043]),

As to claim 5 Branson together with Berkman and Yan teaches a method according to claim 1. Branson teaches identifying one of the more than one search requests having a highest weight based on a weight matrix, such that a search based on the identified search request is performed at a first time (paragraphs [0007], [0043]). 

As to claim 6 Branson together with Berkman and Yan teaches a method according to claim 1. Branson teaches initializing one or more synchronization data streams based on a weight matrix, wherein the weight matrix is based on a number of data records in the one or more synchronization data streams associated with one or more search granularity classes (paragraphs [0007], [0043]). 

As to claims 9, 12-13, 16, 19-20, they have similar limitations as of claims 2, 5-7 above. Hence, they are rejected under the same rational as of claims 2-5-7 above.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Branson and Berkman in view of Hsu et al. (US 2016/0253366).

As to claim 4 all of the limitations of claim 1 have been addressed above. Branson and Berkman do not explicitly disclose but Hsu teaches generating a hash-code map to manage the more than one received search requests (paragraph [0043]: a hash map index for streaming data). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Branson by adding above limitation as taught by Hsu because it records frequent patterns that are beneficial for several applications (Hsu, pa 0012).

As to claims 11 and 18, they have similar limitations as of claim 4 above. Hence, they are rejected under the same rational as of claim 4 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/            Primary Examiner, Art Unit 2169